Citation Nr: 0713458	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  99-06 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).  

(The issue of entitlement to an initial evaluation in excess 
of 10 percent for residuals of shrapnel wounds to the right 
thigh is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to July 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted service connection for PTSD 
with a 50 percent evaluation, effective in September 1996.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was granted service connection for PTSD in the 
May 1997 rating decision discussed above.  In June 1997 he 
filed a notice of disagreement (NOD) with the initial 
evaluation assigned for this disability.  An April 1999 
rating decision subsequently granted an initial evaluation of 
70 percent for PTSD.  

By filing an NOD, the veteran has initiated appellate review 
of the issue of entitlement to an increased initial 
evaluation for PTSD.  Now that appellate review has been 
initiated, the next step in the appellate process is for the 
agency of original jurisdiction to issue a statement of the 
case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  38 C.F.R. §§ 19.26, 19.29 (2006).  

The veteran did not specifically limit his appeal to a 
maximum evaluation of 70 percent.  Hence, because the veteran 
is presumed to be seeking the maximum possible evaluation, in 
this case 100 percent, this issue must be remanded for 
issuance of an SOC.  A.B. v. Brown, 6 Vet. App. 35 (1993); 
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2006).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) 
addressing the issue of entitlement to an 
initial evaluation in excess of 70 percent 
for PTSD.  The issue should be returned to 
the Board for further consideration only 
if the veteran perfects the appeal by 
submitting a sufficient substantive 
appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


